Citation Nr: 0314362	
Decision Date: 07/01/03    Archive Date: 07/10/03	

DOCKET NO.  02-08 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1969 to August 
1970, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat with the enemy while 
serving in Vietnam.  

3.  The veteran has PTSD that is causally or etiologically 
related to his combat service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000, (VCAA) that became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran dated in December 2001 specifically informed the 
veteran of the provisions of the VCAA, including the division 
of responsibility between the VA and the veteran in obtaining 
evidence.  Lastly, during the veteran's hearing before the 
BVA in January 2003 the veteran and his attorney clearly were 
advised that the evidence needed to substantiate the 
veteran's claim consisted of evidence of a current diagnosis.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  In addition, the veteran has been afforded VA 
examinations and the veteran has submitted private medical 
evidence in support of his claim, including additional 
evidence following the BVA hearing in January 2003.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
However, the Board would note that any deficiencies in the 
notice and assistance requirements of the VCAA are 
essentially moot since this decision represents a complete 
grant of the benefit sought on appeal.  Accordingly, the case 
ready for appellate review.  

The veteran contends that he has PTSD that has resulted from 
his combat service in Vietnam.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  
Generally to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD requires a medical diagnosis of the disorder, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, as established by 
medical evidence, between the current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in combat 
with the enemy as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat 
related, the veteran's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cowin v. Brown, 10 Vet. App. 128 
(1997).  

A review of the evidence of record clearly establishes that 
the veteran engaged in combat with the enemy.  The veteran's 
service records show that he served in a combat Military 
Occupational Specialty with a combat unit while in Vietnam 
and that he received an award indicative of combat service.  
The veteran's DD Form 214 shows that the veteran served as an 
"Ammo Humper" with Company K, 3rd Battalion, 5th Marines, 
1st Marine Division and that he received a Purple Heart 
Medal.  The veteran also testified that he participated in 
combat operations.  Thus, the Board finds that the record 
conclusively establishes that the veteran did engage in 
combat with the enemy.

The record also reflects that the veteran has been diagnosed 
with PTSD as a result of his combat service.  In this regard, 
the Board would observe that a July 1999 VA examination 
concluded that the veteran had no mental illness.  However, 
following a VA examination performed in February 2002 the 
pertinent impression was that the veteran had a history of 
PTSD that had now essentially resolved.  Significantly, both 
examinations were performed by the same VA physician.  Thus, 
from the VA's perspective, the veteran either had no 
psychiatric illness whatsoever or had PTSD that had resolved.  

Private medical evidence includes a March 1999 letter from 
Cereta Robinson, PhD., which relates that several years ago 
while seeing the veteran for therapy for depression and panic 
attacks she had suggested to the veteran that he may have 
PTSD as a result of his Vietnam experiences.  She indicated 
that the veteran came in for further evaluation, including 
psychological testing following which, she indicated that the 
veteran's responses to questions showed he met all of the 
criteria for PTSD.  A further statement from Dr. Robinson 
dated in January 2003 again states that the veteran has PTSD 
and that his PTSD was due to his experience of being in 
Vietnam.  

Lastly, a February 2003 psychiatric evaluation performed by 
Bradley R. Johnson, M.D., concluded that the veteran had 
post-traumatic stress disorder.  An extensive list of the 
evidence considered was described.  A review of the opinion 
and discussion following Dr. Johnson's diagnosis leave no 
doubt that the diagnosis of PTSD was related to the veteran's 
combat experiences while in Vietnam.  

Thus, the record before the Board creates a question as to 
whether the veteran currently has PTSD.  On the one hand, a 
VA physician has concluded that the veteran either has no 
PTSD or that his PTSD resolved, while on the other hand, the 
veteran's private treating psychologist and a private 
psychiatrist who evaluated the veteran, both conclude that 
the veteran currently has PTSD.  As such, the Board finds 
that there is at least an approximate balance of positive and 
negative evidence, if not a preponderance of the evidence 
supporting the conclusion that the veteran currently has PTSD 
as a result of his service in Vietnam.  Resolving any 
reasonable doubt as to this question in the veteran's favor, 
the Board finds that the veteran does have PTSD and service 
connection for PTSD is established.  


ORDER

Service connection for PTSD is granted.



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

